UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                  v.                    19-cr-917 (RA)
 CESAR ORLANDO ROSSIS PASCAL,

           Defendant.                   ORDER



JED S. RAKOFF, U.S.D.J.

    At the request of the parties, the hearing scheduled for

noon on April 3, 2020 in the above-captioned case will go

forward in court in contemplation of the defendant entering a

plea of guilty, to be followed by immediate sentencing. Because

Judge Abrams will be absent from the courthouse, the plea and

sentencing will, at her request, be handled by the Part I Judge,

Judge Rakoff. The Marshals are therefore directed to produce

defendant Cesar Orlando Rossis-Pascal for sentencing at 12:00 pm

on April 3, 2020 in Courtroom 23B at 500 Pearl Street.

    SO ORDERED.

Dated:   New York, NY                ________________________

         March 27, 2020              JED S. RAKOFF, U.S.D.J.
                                    Jed S. Rakoff (Part I)




                                1
